DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 13-20 in the reply filed on 08 March 2022 is acknowledged.
Claims 1-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2022.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Zhou, et al. "Evaluation and optimization of SrCo0. 9Ta0. 1O3− δ perovskite as cathode for solid oxide fuel cells." Current Applied Physics 12.4 (2012): 1092-1095 (hereafter referred to as Zhou-2012).

	Regarding claim 13, Zhou-2012 discloses a composition for an electrode coating (Zhou-2012, introduction, experimental methods, results and discussion, conclusion) the composition comprising SrCoTaO (Zhou-2012, results and discussion, subsection 3.5, p. 1095, SCT-xSDC composite electrode; results and discussion, subsection 3.4, p. 1094, SCT electrode of which the outer coating of the SCT electrode is itself SCT). The examiner notes that “for an electrode coating” is intended use and the scope of the claim given it’s broadest reasonable interpretation is such that it does not result in a structural difference between the claimed invention and the prior art.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP § 2111.02(II).

	Regarding claim 14, Zhou-2012 further teaches wherein the composition has the empirical formula SrCo0.9Ta0.1O3-δ (Zhou-2012, abstract and introduction p. 1092, experimental methods p. 1093).

	Regarding claim 15, Zhou-2012 further teaches  wherein the electrode coating is present on a base electrode that includes Sr (Zhou-2012, results and discussion, subsection 3.4, p. 1094, SCT electrode of which the outer coating of the SCT electrode is itself SCT).

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yang, Tianrang. "Fundamentals Of Srcoo3 Based Oxygen-Deficient Perovskites As Cathodes For Solid Oxide Fuel Cells." January 2018 (hereafter referred to as Yang-2018).

	Regarding claim 16, Yang-2018 teaches a fuel cell oxygen electrode (Yang-2018, title, abstract, Chapters 4-7),
having a bilayer isostructure (Yang-2018, abstract, ch. 6 p. 132),
	the fuel cell oxygen electrode comprising: a base electrode; and an electrode coating covering some or all of the base electrode (Yang-2018, ch. 6, pp. 127, 129,  subsection 6.2.2, p. 130, Fig. 6.2).

	Regarding claims 17-18, Yang-2018 further discloses wherein the base electrode has a surface comprising La0.6Sr0.4Co0.2Fe0.8O3-δ (LSCF) and as LSCF is part of the base electrode, the base electrode comprises strontium (Yang-2018, ch. 6, subsection 6.2.2, p. 130, Fig. 6.2), 
and wherein the coating conformally covers a substantial portion of the surface (Yang-2018, ch. 6, p. 129).

Regarding claims 19-20, Yang-2018 further discloses wherein the electrode coating comprises SrCoTaO and more particularly wherein the electrode coating has the empirical formula SrCo0.9Ta0.1O3-δ (Yang-2018, ch. 6, p. 127, SCT10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li, et al. "Comparative Studies of SrCo1− xTaxO3− δ (x= 0.05–0.4) Oxides as Cathodes for Low‐Temperature Solid‐Oxide Fuel Cells." ChemElectroChem 2.9 (2015): 1331-1338.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED HANSEN/            Examiner, Art Unit 1728      

/MATTHEW T MARTIN/            Supervisory Patent Examiner, Art Unit 1728